Citation Nr: 1517123	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to August 1945, from March 1948 to March 1954, and from April 1954 to December 1964.  His awards and decorations include a Combat Infantryman Badge and Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In June 2012, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

In May 2014, the Veteran and his wife testified during a Board video conference hearing held before the undersigned Veterans Law Judge;  a transcript of that hearing is of record.  In connection with the hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014). 

in June 2014, the Board remanded the claim on appeal  for further development.

This appeal has been process utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless, electronic claims processing systems.  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, there are no credible lay assertions of continuity of symptoms of diminished hearing  since service.

3.  Bilateral hearing loss was not shown in service or for many years thereafter, and competent, probative opinions that directly addressed the medical relationship between current bilateral hearing loss and service, weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2011 AOJ rating decision reflects the initial adjudication of the claim for service connection after issuance of the April 2011 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records (STRs), VA records dated from January 2009, and a May 2011 VA examination report.  Pursuant to a June 2014 Board remand, a comprehensive VA audio opinion was provided in November 2014.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the claim are various written statements provided by the Veteran, and by his spouse and  representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

As for the Board hearing, the Veteran and his spouse provided testimony during the hearing held in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. In this case, the Board finds that there had been substantial compliance with the provisions of section 3.102, and that the hearing was legally sufficient.

Here, during the May 2014 hearing, the undersigned identified  the issue on appeal.  Information was solicited regarding the Veteran's history of acoustic trauma and hearing acuity, during and since service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission is harmless.  As noted, following the hearing, the Board directed further development of the claim pursuant to the June 2014 remand, and, as indicated above, the Board finds that there has been substantial compliance with the remand directives.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The  Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Background

The Veteran filed a service connection claim for bilateral hearing loss in March 2011.  

The Veteran had three separate service periods all occurring prior to 1967, during which times his primary MOS included tanker and helicopter flight engineer (see hearing transcript p. 3).  His DD 214 and service personnel records reflect receipt of awards and decorations including a Combat Infantryman Badge and a Purple Heart.

The Board notes that prior to October 31, 1967, service department audiometric testing results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards for purposes of summarizing the audiological data found in the STRs.

STRs from the Veteran's first period of service include the report of a November 1940 enlistment examination and August 1945 discharge examination, which reflect that whispered voice hearing testing was 20/20 bilaterally on enlistment, and 15/15 bilaterally on separation.

STRs from the Veteran's second period of service include the report of his March 1948 enlistment examination and March 1954 discharge examination, both of which reflect that whispered voice haring testing was 15/15, bilaterally.  

During the third period of service from April 1954 to December 1964, whispered voice testing in April 1954, January 1957 and February 1958 revealed normal hearing with no deficit.  Numeric audiological testing conducted in December 1959, August 1961, April 1963, October 1963 and September 1964 failed to show any indication of hearing deficit using converted data.  

On post-service VA examination of April 1971, the Veteran had no complaints relating to hearing loss and no clinical findings were made.  

VA records refect that the Veteran was seen in January 2009, at which time he wanted to establish VA treatment and receive VA hearing aids.  He gave a history of hearing problems since service.  Hearing loss was assessed and an audiology consult was made.  In February 2009, the Veteran was seen for an audiology consultation.  The Veteran gave a history of noise exposure in the military for 8 to 10 years, during which he was a tank commander.  Mild to moderate sensorineural hearing loss was assessed with a 75% word recognition score bilaterally.  Hearing aids were ordered and fitting was completed in March 2009. 

A VA audiology examination was conducted in May 2011 and the claims file was reviewed.  The examiner indicated that normal hearing was shown by examination reports dated from November 1940 to September 1964, with no exceptions.  The Veteran reported that he worked as an armor crewman in Korea and in helicopter maintenance as a flight engineer for 8 years.  He stated that he was exposed to tanks, tank weapons, small arms fire, explosions and helicopter noise, without hearing protection.  A post-service history of working as a printing press operator for 20 years without hearing protection was recorded.  Bilateral hearing deficit meeting the threshold requirements of 38 C.F.R. § 3.385, for a showing of hearing loss disability for VA purposes, was established.  The examining audiologist opined that hearing loss was not caused by or the result of the Veteran's combat service, reasoning that results of testing during service revealed hearing thresholds within normal limits from 1959 to 1964. 

In a June 2012 statement, the Veteran indicated that he spent many years in the belly of an H 37 helicopter and believed that this experience destroyed his hearing.

In November 2012, the Veteran presented for a private audiology evaluation.  The record indicates that the Veteran had not been seen for 3 years and had hearing aids but did not wear them.  The Veteran gave a history of bilateral hearing loss, described as a significant, constant, problem constantly for years.  He gave a history of exposure to gunfire while in the military.  Moderate to severe sensorineural hearing loss was assessed and no opinion regarding onset or etiology of hearing loss was provided.  

VA records dated in August 2013 show that the Veteran received new hearing aids. 

During the  May 2014 Board hearing, the Veteran indicated that he wore hearing protection on only one occasion during service.  His wife stated that post-service, the Veteran ran a crane press, but she did not know how loud the machine was or if he wore hearing protection.  She mentioned that she and the Veteran had been together since 2004.

In June 2014, the  Board remanded the claim on appeal for additional development.  The Board requested an addendum opinion from the audiologist who conducted the May 2011 examination with respect to the etiology of current bilateral hearing loss, to be based on consideration of all pertinent evidence (to include lay assertions), and supported by clearly-stated rationale.  It was noted that it should be arranged for the Veteran to undergo VA examination by an ear nose and throat (ENT) physician (preferably) or audiologist if the May 2011 examiner was not available, or another examination of the Veteran was  deemed warranted and the Veteran was  able to appear.

A VA audiology opinion was provided in October 2014.  The reviewing VA audiologist opined that it was less likely than not (less than 50 percent probability) that hearing loss was incurred in or caused by the any in-service injury, event or illness.  It was noted that STRs were reviewed and that tests conducted between November 1940 and January 1957 used whispered voice tests.  It was further explained numeric test results shown between December 1959 and September 1964 revealed hearing thresholds within normal limits bilaterally, with no indication of a shift in the hearing thresholds throughout military service, with hearing remaining within normal limits throughout military service.  The audiologist also commented that the Veteran reported working with exposure to a printing press for 20 years following his military service.

III.  Analysis


Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that hearing loss is attributable to his acoustic trauma sustained during the course of his combat service, and has requested consideration of this theory of entitlement.  Bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown in this case on VA examination of May 2011.

By virtue of the Veteran's receipt of both a Combat Infantrymen Badge and a Purple Heart the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are clearly applicable in this case.  That statute provides , in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

As a means of establishing medical nexus, if a chronic disease, such as an organic disease of the nervous system (interpreted to include hearing loss), becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a), and are applicable in this case, as the claim involves sensorineural hearing loss, which per above is considered an organic disease of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Here, the Veteran has reported experiencing significant noise exposure/acoustic trauma in conjunction with his combat service.  In light of the Veteran's combat status, his assertions in this regard are consistent with the time, place, and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Thus, he is considered competent to describe his noise exposure during service and-as the Board finds no reason to question the veracity of such assertions-his statements and testimony to this effect are considered credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, the STRs, which include audio testing conducted on numerous occasions between 1940 and 1964, are negative for any indication that actual hearing loss was shown in service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this case, even having converted numeric audio test results, there was never any indication of a threshold level in excess of 20 decibels in either ear, at any level, at any time during service when tested.  

The Board notes that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Notwithstanding the Board's findings as to current disability and in-service injury, the record does not present a reasonably sound basis for attributing the Veteran's current bilateral hearing loss, first shown many years after service, to his in-service noise exposure.

With respect to post-service medical records, the first evidence of a diagnosis of hearing loss was shown by a January 2009 VA record.  As noted above, there is nothing in the Veteran's STRs to indicate hearing loss had its onset during service or shortly after service.  Rather, the first documented  evidence of  hearing was loss was in 2009, approximately 45 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The Board also notes that the Veteran has not been consistent in his assertions regarding the onset and presence of such a hearing loss disability.  None of the in-service examination reports or clinical entries document a subjective notation of hearing loss.  Further, when examined post-service in April 1971, the Veteran had no complaints relating to hearing loss and no clinical findings were made.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  It was not until 2009, 45 years after service, that the Veteran initially complained of hearing loss and gave a history of chronicity and continuity of symptoms since service.  At that time, he did not mention factors such as working on a crane press for 20 years post-service.  The Veteran's wife has provided statements to the effect that the Veteran has had chronic and continuous hearing loss since service; however, as she has only known him since 2004, she has no personal knowledge of his history of symptoms prior to that time and her account is necessarily reliant on reports from the Veteran.  

In light of contradictions between clinical evidence and lay statements, large gaps of time during which no complaints or indications of hearing loss are shown, and the remoteness of current assertions as to experiencing hearing loss continuously since service advanced in furtherance of the appeal, lay accounts of chronicity and continuity of hearing deficit/loss since service are deemed not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The critical issue in this case is whether the Veteran's currently manifested bilateral hearing loss is related to noise exposure sustained during service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In this case, on the question of whether the Veteran's current bilateral hearing loss is medically related to his in-service noise exposure, the Board notes that the record contains two negative opinions and no positive nexus opinions.  

In opinions issued in May 2011 and November 2014, VA examiners consistently concluded that it was less likely as not (less than 50 percent probability) that the Veteran's bilateral hearing loss was related to military noise exposure.  In essence, the examiners determined that numeric test results shown between December 1959 and September 1964 revealed hearing thresholds within normal limits bilaterally, with no indication of a shift in the hearing thresholds throughout military service, with hearing remaining within normal limits throughout military service.  Also noted as a factor in the opinions was evidence of post-service noise exposure, described by the Veteran as working with a printing press for 20 years.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here the aforementioned VA opinions reflect that STRs dated from 1940 to 1964 were reviewed, lay statements were considered, and post-service evidence was evaluated.  After carefully reviewing this evidence, the Board finds no adequate basis to reject these competent medical opinions which are unfavorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Moreover, the file does not contain any competent medical evidence which rebuts the 2011 and 2014 VA opinions or otherwise diminishes their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

No competent, credible, and probative evidence has been presented placing the onset of hearing loss in service or to a compensable degree within one year of service discharge.  As discussed above, the Veteran's audiometric findings in service were within normal limits and not indicative of a hearing loss disability in either ear.  There is no evidence of audiometric testing within the first post-service year and the VA examiners, who considered the Veteran's allegation of continuity of decreased hearing acuity since service, still found no evidence of a nexus between hearing loss and service.  Thus, the Board finds that service connection for hearing loss by application of 38 U.S.C.A. § 3.309(a) or 38 C.F.R. § 3.303(b) is not warranted. 

Furthermore, as for any direct assertions by the Veteran, his wife and/or his representative that there exists a medical relationship between the Veteran's bilateral hearing loss and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus do not constitute competent evidence on this point, and, thus, have no probative value.

The Board's consideration of this claim is de novo-meaning  that the Board is not bound by the RO's determinations in any regard, and that its review is based on full consideration of all pertinent evidence, determining competency, credibility, and probative weight of such evidence, as is within the province of the Board.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Based on such review, for all the reasons expressed above, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


